DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/13/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display, all claims, the adhesive with display, claim 4,15 the details of claim 7, 20,25 the touch sensor, claim 10, 21,29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 20, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 20, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague and indefinite in “easy-to-clean” surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mairiot, cited by applicant #3 in view of Faecke et al. 
Mairiot has the fixture or frame 5 and curved glass surface 1.  The curved glass surface is illustrated as a simple curve longitudinally, hence with zero Gaussian curvature.  
Mairiot lacks a display, a known feature of curved glass panels as taught by Faecke et al. as suitable for curved transparent panels, paragraph 43 and dashboards in automobiles.
It would have been obvious at the time of filing of applicant to provide in Mairiot the display, or liquid crystal display as taught by Faecke et al. in order to provide information to the automobile operator.
As to claims 2-3, the panel of Mairiot is both tempered, strengthened, and cold formed in the curved shape.
As to claim 6, the edges of the glass panel of Mairiot are exposed.
Claims 4, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mairiot in view of Faecke et al. as applied to claim 1 above, and further in view of Huang et al.
It would have been obvious at the time of filing of applicant to provide in the combination above an adhesive to secure a display as taught by Huang et al. at 3 as a known structure in this art.
Claims 7, 20, 25, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mairiot in view of Faecke et al. or further in view of Huang et al. as applied to claims 1 and 15 above, and further in view of Shelestak et al.
It would have been obvious at the time of filing of applicant to provide in any combination above an anti-reflective coating as taught by Shelestak et al. to improve vision.
Claims 10, 21,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mairiot in view of Faecke et al. or further in view of Huang et al.  and Shelestak as applied to claims 1, 15, 25 above, and further in view of either of Fujii et al. or Moriya et al.
It would have been obvious at the time of filing of applicant to provide in any combination above a touch panel as taught by  either of Fujii et al. or Moriya et al. as a known operator in this art.
Claims 11-12, 24, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mairiot in view of Faecke et al. or further in view of Huang et al. and Shelestak as applied to claims 1 and 15 and 25 and further in view of Pryor.
It would have been obvious at the time of filing of applicant to provide in any combination above with a curved panel within an automobile center stack as taught by Pryor, figure 18, col. 79-80 as a known structure in this art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakatsuki et al. details both zero and non-zero Gaussian curvatures, figures 17-19.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.  The fax number for the examiner is 571-273-6667. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
3/1/2021